Case: 18-41023     Document: 00515561792         Page: 1     Date Filed: 09/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 11, 2020
                                  No. 18-41023                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bruce Harold Hendler,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:17-CR-388-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Bruce Harold Hendler pleaded guilty to possession of child
   pornography in violation of 18 U.S.C. § 2252(a)(4)(B), reserving his right to
   appeal the district court’s denial of his motion to suppress. Hendler was
   arrested after a search of his van by two police officers revealed electronic


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-41023      Document: 00515561792           Page: 2    Date Filed: 09/11/2020




                                     No. 18-41023


   devices that contained images of child pornography that Hendler ultimately
   admitted he had downloaded.
          We review the denial of a suppression motion “in the light most
   favorable to the prevailing party.” United States v. Hernandez, 670 F.3d 616,
   620 (5th Cir. 2012). The district court’s legal conclusions, including whether
   the officers had reasonable suspicion to conduct a Terry stop, are reviewed de
   novo. Ornelas v. United States, 517 U.S. 690, 699 (1996). Its factual findings
   are reviewed for clear error. United States v. Pawlak, 935 F.3d 337, 346 (5th
   Cir. 2019).
          Hendler first argues that the district court erred in concluding that the
   arresting officers had reasonable suspicion to detain and question him.
   Officers may briefly detain an individual on the street for questioning “if they
   have a reasonable suspicion that criminal activity is afoot.” United States v.
   Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc) (citing Terry v. Ohio,
   392 U.S. 1, 30 (1968)). Such a detention is lawful if the officer “can point to
   specific and articulable facts” supporting a reasonable belief “that a
   particular person has committed, is committing, or is about to commit a
   crime.” United States v. Monsivais, 848 F.3d 353, 357 (5th Cir. 2017)
   (quotation omitted).
          In this case, one of the arresting officers testified at the suppression
   hearing that his suspicions regarding Hendler arose after he was provided
   with information from a credible witness that Hendler possessed child
   pornography, he observed Hendler interact with a young girl at a church, he
   learned of Hendler’s email address which he believed was suggestive of
   pedophilia, and he drew on his experience investigating pedophilia-related
   offenses. Because the officer was able to point to specific and articulable facts
   to support his reasonable belief that Hendler possessed child pornography,
   see Monsivais, 848 F.3d at 357, the officer was entitled to detain Hendler to
   confirm or dispel those suspicions, see United States v. Brigham, 382 F.3d 500,



                                          2
Case: 18-41023       Document: 00515561792          Page: 3   Date Filed: 09/11/2020




                                     No. 18-41023


   511 (5th Cir. 2004) (en banc). Accordingly, Hendler fails to show any error
   in this regard.
          Hendler next contends that the district court erred in determining that
   the plain-view exception to the warrant requirement applied to various
   electronic devices that were laying on a lounge chair at the outset of the
   officers’ questioning of Hendler. We need not reach this question, however,
   as the images of child pornography at issue were discovered on an electronic
   device seized during a search of Hendler’s van. There is nothing in the
   record to indicate that the other devices on the lounge chair contained
   incriminating evidence or that the officers’ seizure of those devices led to, or
   resulted in, the discovery of any evidence under the “fruit of the poisonous
   tree” doctrine. See Segura v. United States, 468 U.S. 796, 804 (1984).
          The officers did recover incriminating evidence from Hendler’s van,
   however. So we must address his argument that he never voluntarily
   consented to its search. A warrantless search is presumptively unreasonable,
   subject to certain exceptions, such as voluntary consent. See United States v.
   Santiago, 410 F.3d 193, 198 (5th Cir. 2005). In evaluating the voluntariness
   of consent, we consider:
          (1) the voluntariness of the defendant’s custodial status;
          (2) the presence of coercive police procedures; (3) the
          extent and level of the defendant’s cooperation with the police;
          (4) the defendant’s awareness of his right to refuse to consent;
          (5) the defendant’s education and intelligence; and (6) the
          defendant’s belief that no incriminating evidence will be found.
Id. (quotation omitted).
          Here, the balance of the factors supports the district court’s finding
   that Hendler voluntarily consented to the search of his van. Hendler arguably
   did not feel free to terminate the encounter because the officers retained
   possession of his electronic devices. But they did not employ coercive police
   procedures to induce Hendler’s consent, Hendler was extremely


                                          3
Case: 18-41023      Document: 00515561792           Page: 4   Date Filed: 09/11/2020




                                     No. 18-41023


   cooperative, and the officers told Hendler on several occasions that he was
   entitled to withhold his consent. Given that, the district court did not clearly
   err in determining that his consent was voluntary.
          Finally, Hendler contends that he was subjected to a custodial
   interrogation and, because the arresting officer failed to administer a Miranda
   warning, any incriminating statements should have been suppressed. The
   Supreme Court has defined custodial interrogation as “questioning initiated
   by law enforcement officers after a person has been taken into custody or
   otherwise deprived of his freedom of action in any significant way.” Miranda
   v. Arizona, 384 U.S. 436, 444 (1966). “A suspect is . . . in ‘custody’ for
   Mirada purposes when placed under formal arrest or when a reasonable
   person in the suspect’s position would have understood the situation to
   constitute a restraint on freedom of movement of the degree which the law
   associates with formal arrest.” United States v. Wright, 777 F.3d 769, 774 (5th
   Cir. 2015) (quotation omitted).
          Hendler was not isolated, physically restrained, or coercively
   questioned—the hallmarks of a custodial interrogation. To the contrary,
   Hendler was questioned outside in a public area of a trailer park by officers
   who spoke to him calmly and professionally, and who never told him that he
   was under arrest or that he was not permitted to leave. Hendler thus fails to
   show that he was subject to a custodial interrogation.
          The district court’s suppression ruling has ample record support.
   Pawlak, 935 F.3d at 346 (“We uphold a district court’s denial of a
   suppression motion if there is any reasonable view of the evidence to support
   it.”). We therefore AFFIRM.




                                          4